Citation Nr: 0912884	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 24, 1963 rating decision.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, to include spondylolysis of L5, S1.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to March 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 determination of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at 
personal hearing in February 2007 at the RO.  The Veteran 
also testified before the undersigned at a videoconference 
hearing in October 2007.  Transcripts of each hearing have 
been associated with the claims file.


The reopened issue of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 14, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's authorized representative that a withdrawal 
of the appeal for the issue of whether there was CUE in a 
December 24, 1963 rating decision was requested.

2.  In an unappealed January 1998 rating decision, the RO 
denied the Veteran's request to reopen a claim of entitlement 
to service connection for a low back disability, which was 
originally denied (by a December 1963 rating decision) on no 
evidence of aggravation of the chronic pathology present in 
the low back.

3.  Evidence submitted subsequent to the January 1998 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of whether there was CUE in a 
December 24, 1963 rating decision have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The RO's January 1998 rating decision is final as to the 
claim of service connection for a low back disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2008).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE claim

An October 2005 rating decision determined that the December 
24, 1963 rating decision that denied service connection for 
spondylolysis without spondylolisthesis of L5, S1, bilateral, 
did not warrant revision.  The Veteran submitted a timely 
notice of disagreement concerning the whether there was CUE 
in the December 24, 1963 rating decision.  He perfected an 
appeal of this issue.  However, on December 14, 2007, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant's authorized 
representative that the Veteran wanted to withdraw the appeal 
for the issue of whether there was CUE in a December 24, 1963 
rating decision.  It was also noted in this communication 
that "[a]ny other issues from the [October 2007] hearing are 
still open" and a determination was requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
via his authorized representative, has withdrawn the appeal 
of whether there was CUE in a December 24, 1963 rating 
decision and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that matter.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of whether there was CUE in a December 24, 1963 
rating decision, and it is dismissed.

New and material evidence claim

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for a low back disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to a veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for a low back disability, on the merits (de novo), will be 
addressed in the REMAND section below.

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  Service connection may be presumed for certain 
chronic diseases which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a letter dated in 
April 2005, the RO administratively denied service connection 
for a low back disability.  This letter noted that because VA 
had not received the requested evidence, the claim was 
denied.  However, the Veteran was advised that if VA got the 
requested evidence by November 20, 2005, the processing of 
his claim would continue.  Additional evidence was received, 
and the statement of the case, issued in March 2007, denied 
the claim for service connection for a low back disability on 
the merits, indicating that all the evidence of record was 
carefully considered.  Nevertheless, the question of whether 
new and material evidence has been received to reopen this 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in 2004.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Analysis

Historically, a rating decision, dated in December 1963, 
denied the Veteran's original claim seeking service 
connection for a back disability based on "no evidence of 
aggravation of the [basic] chronic pathology present in the 
low back."  Notice of the December 1963 rating decision was 
provided to appellant by a letter dated January 8, 1964.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  A rating decision, dated 
in January 1998, found that new and material evidence had not 
been received and did not reopen the claim.  Notice of the 
January 1998 rating decision was provided to appellant by a 
letter dated January 29, 1998.  The appellant did not perfect 
an appeal from this RO decision, and it also became final.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denial, in January 1998, included the Veteran's service 
treatment records.  The Veteran's January 1963 clinical 
entrance examination report reflects that clinical evaluation 
of the Veteran's spine was normal.  A report of the Veteran's 
discharge medical examination, dated March 5, 1963, reflects 
a normal clinical evaluation of the Veteran's spine, but then 
in section #74 (summary of defects and diagnoses) this report 
reflects "spondylolisthesis bilateral L5-S1" and notes 
"EPTS" - [existed prior to service].  A Narrative Summary, 
dated March 12, 1963, notes that the Veteran had had low back 
pain intermittently for about 3 years, that he currently was 
a basic trainee soldier, and that his back was getting 
progressively worse despite intensive therapy in physical 
therapy for over one month.  Physical examination at that 
time revealed bilateral muscle spasm and limitation of low 
back motion.  It also noted no extension down "their lower 
extremities."  X-rays revealed bilateral spondylolysis at 
L5-S1.  The diagnosis was spondylolysis, without 
spondylolisthesis, L5-S1, bilateral.  It was noted that this 
was not in the line of duty, but it "EPTS."  Finally, the 
Narrative Summary noted that the Veteran failed to meet 
retention standards and was to be presented to a medical 
board for consideration for separation from service.  The 
report of the Medical Board Proceedings, dated March 12, 
1963, notes that the Veteran was present during the 
proceedings and did not present any views in his own behalf.  
The Medical Board found that the Veteran was medically unfit 
for retention due to spondylolysis, without 
spondylolisthesis, at L5-S1.  This report noted that the 
Veteran's condition was not in the line of duty, was not 
caused incident to service, existed prior to entry on active 
duty (noting the year 1960), and was not aggravated by active 
duty.  The Veteran's DD Form 214 reflects that he was 
honorably discharged from service on March 28, 1963 due to a 
physical disability that existed prior to service.  

After service the Veteran submitted a statement to VA, dated 
in April 1979, noting that his back bothers him the older he 
gets.  In another statement from the Veteran, dated in June 
1979, he reported that he did not have any back problems 
until he was in the Army.  The Veteran stated that while 
running with a full pack the person in front of him fell and 
he tripped over that person and hurt his back.  The Veteran 
was informed via a letter dated in July 1979 that VA would 
take no further action until new and material evidence was 
received.  Subsequently, a petition to reopen his claim was 
received by VA in July 1997, and the Veteran was afforded a 
VA examination.  The report of a VA examination, dated in 
December 1997, reflects that the Veteran complained of pain 
in the low back since 1963.  After performing a physical 
examination, the VA physician diagnosed the Veteran with low 
back pain (rule out disc disease).  X-rays of the lumbosacral 
spine, dated in December 1997, revealed a four-part 
impression of (1) degenerative disc disease, (2) mild 
spondylolisthesis of L5 upon S1, (3) bilateral spondylolysis 
at L5, and (4) sclerotic changes at L2 vertebral body.  The 
Board notes that a medical opinion addressing the etiology of 
the Veteran's low back disability was not provided. 

The evidence added to the record subsequent to the last final 
denial, in January 1998, includes a letter from S.D.P., D.O., 
FACOEP, dated in October 2006.  S.D.P. indicated that he 
reviewed the documents supplied to him, including the 
Veteran's complete claims folder.  After a narrative 
referencing various document of record, S.D.P. opined that 
the Veteran did not have a pre-existing back injury and that 
his bilateral spondylolysis more likely than not was directly 
related to the injury sustained while he was in basic 
training.  He also opined that the Veteran's current sciatica 
and spondylolisthesis are also as likely as not a consequence 
of his initial injury sustained while on active duty.  S.D.P. 
submitted approximately 12 articles/studies regarding 
disabilities of the back, to include ones on the topics of 
spondylolysis and spondylolisthesis.  Additionally, private 
and VA treatment reports were added to the record since the 
last final denial in January 1998, to include records from 
the Social Security Administration (SSA).

The RO denied the Veteran's claim in January 1998 because it 
found that there was no evidence which to show that the 
Veteran's back disability was incurred in or aggravated by 
military service.  The Board finds that since the January 
1998 rating decision, new and material evidence has been 
received in order to reopen the Veteran's claim.  In 
particular, the aforementioned opinion by S.D.P., D.O., 
provides competent medical evidence indicating that the 
Veteran's low back problems are related to service.  The 
Board finds this evidence is not cumulative and redundant 
because it had not been submitted before to agency decision-
makers.  Thus, it is new.

As the October 2006 opinion by S.D.P., D.O., provides medical 
evidence indicating that the Veteran's low back disability is 
related to his service, it relates to an unestablished fact 
necessary to substantiate the claim-medical evidence showing 
that the Veteran's low back disability was incurred or 
aggravated by his military service.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2008).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for service connection for a low 
back disability is reopened, and must be considered in light 
of all the evidence, both old and new.




ORDER

The appeal of the issue of whether there was CUE in a 
December 24, 1963 rating decision is dismissed.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened, and the appeal is allowed 
to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a low back disability may be granted 
on the merits, de novo.  However, the Board finds that 
further development of the record is needed prior to 
appellate consideration of this claim. 

The Veteran contends that his current low back disability 
stems from an incident in basic training where, during a 
marching exercise, the person in front of him fell and the 
Veteran then tripped and rolled over that person and hit his 
back on ice.  (See October 2007 Board hearing Transcript 
"Tr." at 5; RO hearing Tr. at 3.)

The record demonstrates that the Veteran has current 
diagnoses of, among other things, extensive degenerative 
changes with significant disc space narrowing at L2-3 and L5-
S1, degenerative facet changes with question of at least 
unilateral pars defects at the L5 level, and mild grade I 
retrolisthesis of L3 relative to L4 and of L4 relative to L5.  
See VA X-rays of the lumbar spine, dated in September 2006; 
see also VA primary care report, dated in September 2006 
(noting an assessment of chronic low back pain).  

Further during his period of active service, a March 1963 
Narrative Summary notes that the Veteran's back was 
progressively getting worse despite intensive therapy in 
physical therapy for over 1 month.  The diagnosis was 
spondylolysis without spondylolisthesis, L5, S1, bilateral.  
The record also reflects that the Veteran was found to be 
medically unfit for retention and was discharged from service 
due to this low back disability.  

The Board finds medical evidence of record that the Veteran's 
low back disability may be related to his service.  In this 
regard, the Board notes a letter by S.D.P., D.O., dated in 
October 2006, reflecting an opinion that the Veteran did not 
have a pre-existing back injury and that his bilateral 
spondylolysis more likely than not was directly related to 
the injury sustained while he was in basic training.  He also 
opined that the Veteran's current sciatica and 
spondylolisthesis were also as likely as not a consequence of 
his initial injury sustained while on active duty. 
However, the Board finds that the opinion of S.D.P., D.O., 
has little, if any, probative value.  It is noted that S.D.P. 
did not provide a rationale for his conclusions.  The October 
2006 letter also does not reflect that S.D.P. performed a 
physical examination of the Veteran at that time or 
previously.  Further, S.D.P. did not have the opportunity to 
consider relevant medical reports and opinions regarding the 
Veteran's claim with the SSA that were not of record in 
October 2006.  In this regard, the Board notes that the 
record reflects that the records from SSA were received by VA 
in March 2007.  The records from SSA indicate that the 
Veteran reported falling in December 2004 and injuring his 
back when he was chocking the wheels of his truck.  See 
Procare Rehabilitation Services report, dated in January 
2005.  Given that S.D.P. did not provide a rationale for his 
conclusions which were at least in part based on an 
incomplete factual premises, the Board finds that these 
conclusions are entitled to little, if any, probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(noting that most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (noting that a medical opinion based on an 
inaccurate factual premise has no probative value).

In light of the foregoing, the Board finds that a VA 
examination and opinion regarding the etiology of the 
Veteran's current low back disability would be useful prior 
to further appellate consideration.  38 U.S.C.A. § 5103A.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the etiology of 
his low back disability.  

The examiner is asked to identify the 
current diagnosis/diagnoses related to 
the Veteran's low back.  All necessary 
tests and studies should be accomplished 
and all complaints and clinical 
manifestations should be reported in 
detail.  

After reviewing the entire record, the VA 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any low back 
disability at issue was incurred in 
service, or if arthritis of the low back 
was manifested in service or within one 
year of service separation.  

If the examiner determines from a review 
of all evidence that the Veteran's 
spondylolysis, without spondylolisthesis, 
L5, S1, bilateral, existed prior to 
service, then the VA examiner is asked to 
opine if pre-existing spondylolysis 
permanently increased in severity in 
service; and, if so, is there clear and 
unmistakable evidence that the permanent 
increase in severity was or was not due 
to the natural progress of the 
disease/disability.  

In either case, the VA examiner is asked 
to address the reports of the Veteran's 
medical enlistment and discharge 
examinations, dated in January 1963 and 
March 1963; the Narrative Summary, dated 
March 12, 1963; and the Medical Board 
Proceedings report, also dated March 12, 
1963.  The VA examiner should also 
discuss any implications of the private 
treatment reports, dated in December 2004 
and January 2005, reflecting that the 
Veteran was seen after having fallen and 
landed on his back.  The VA examiner 
should also consider and discuss the 
letter by S.D.P., D.O., dated in October 
2006.

The claims folder should be reviewed in 
conjunction with the above evaluation, 
and the examination report should clearly 
indicate that such review was performed.  
Further, all opinions must be accompanied 
by thorough rationales.  

2.  Thereafter, readjudicate the reopened 
claim of entitlement to service 
connection for a low back disability, to 
include spondylolysis of L5, S1 on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


